DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	The examiner acknowledges the receipt of corrected drawings in compliance with 37 CFR 1.121(d), received on 10/27/21 for drawings 8, 22-34, 39, 41-43, and 45-50. Previous objections regarding these drawings have been overcome, and are withdrawn.
2.	Applicant’s arguments, see Remarks filed 10/27/21, with respect to the rejection(s) of claim(s) 1 and dependent claims under 35 USC 102 have been fully considered and are persuasive in view of the amendments to claims.  Therefore, the rejection has been modified and a new ground(s) of rejection is made in view of 35 USC 103. 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  they are missing a period at the end of the claim.  Appropriate correction is required.
Claims 6-7 recite the limitation “the motor.”  There is insufficient antecedent basis for this limitation in the claim, since they depend from claim 1 which does not recite a motor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, and 11-13 rejected under 35 U.S.C. 103 as being unpatentable over Teichert (US 20050203592 A1) in view of Jagger (US 20170065477 A1).
Regarding claim 1, Teichert, which discloses a laser irradiation device and thus exists in the applicant’s field of endeavor, teaches a laser therapy device (device 100, [0040], Fig. 1-3), comprising: a laser manifold (device body 21, [0046], Fig. 2) having a plurality of recessions (see plurality of “cylindrical recess” [0046], Fig. 2) therein; and a plurality of laser modules, each disposed within one of the plurality of recessions (“taking of the plugged in laser source is facilitated…[in the cylindrical recess]” [0046], Fig. 2; “several laser light sources” [0039]) in the laser manifold. However Teichert does not disclose a treatment bed. However Jagger, which discloses a laser treatment therapy table ([Abstract]) and thus exists in the applicant’s field of endeavor, discloses a treatment bed (table 10). It would be obvious to one of ordinary skill in the art to incorporate the laser manifold of 

Regarding claims 2 and 9, Teichert in view of Jagger discloses further comprising a harness (Jagger discloses, “straps of the patient restraint system” [0183-0185]) having a mechanical connection point (“The traction platform 72” [0173]). Jagger does not state explicitly wherein the harness is “pelvic,” however discloses a “lumbar strap,”; it would be obvious to one of ordinary skill in the art that the lumbar strap would constrain the pelvic area and serve an analogous function to a pelvic harness in order to restrict movement and optimize therapeutic outcome. 

Regarding claim 8, Teichert discloses a laser manifold however does not discloses a treatment bed or actuator. However Jagger discloses a treatment bed (table 10) and an actuator, mechanically connected to the laser, operable to move the laser manifold axially along the major axis of the treatment bed to focus laser energy to specific areas of a patient's spinal column (“a laser driven by two linear actuators to emit light” [Abstract]). It would be obvious to one of ordinary skill in the art to incorporate the laser manifold of Teichert into the treatment bed of .
Claims 3-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Teichert in view of Jagger, and further in view of Cataldi (US9108080B2).
Regarding claims 3 and 10, Teichert in view of Jagger discloses comprising a cord (“rope angle” [0173]) having a first end connected to a motor (“an adjustable cervical section capable of linear axial traction, and also being capable of performing lateral traction as well” [0007]; Jagger also discloses a, “switch…that controls actuator retraction and extension…[which] may be mounted on [different places on]…the base frame 20…and may be connected with a daisy-chain expandable/retractable electronic harness.” [0118]); it is further disclosed wherein linear actuators in the device of Jagger comprise motors; see [0137] or  [0116], which discloses the connection of an actuator that enables, “lateral and vertical adjustability” ([0133]) with ends connected to the “upper frame…and body support sections,” [0116]; also see [0129-0132], which disclose “padded head support,” which operates via a “pulley system,” comprising “traction cable or rope 90,” attached at one end to “the mechanisms of the head support, and at a second end to, “the foot of the table,” [0131]). Jagger discloses an end attached to a harness (harness disclosed in [0183-0185]; “the traction platform 72” [0173]), but does not explicitly state wherein the end connection is to a pelvic 

Regarding claims 4-6 and 11-13, Teichert in view of Jagger discloses wherein the cord applies tension to the harness at a tension angle (“rope angle” [0173]), and wherein the tension angle of the cord is adjustable (“tension knob” [0030]), wherein the motor is operable to apply tension to the harness via the cord, and wherein the magnitude of the tension applied by the motor is adjustable ([0030]). As previously stated, Jagger does not state explicitly wherein the harness is “pelvic,” however discloses a “lumbar strap,”; it would be obvious to 

Regarding claims 7 and 14, Teichert in view of Jagger discloses wherein the magnitude of the tension applied by the motor is modulated (“tension knob” [0030]) but does not explicitly state wherein it is cyclical. However, the examiner cites to Cataldi for further support, which disclose repetitive recuperative motions (Cols. 1 and 2), which would constitute “distribution of forces (aka stresses) that change over time in a repetitive fashion,” (definition from Wikipedia) that is, cyclical tension. It would be obvious to one of ordinary skill in the art to incorporate this capability of Cataldi into the device of Teichert in view of Jagger, as repetitive motions would constitute gradual, safe steps toward a desired stage of physiological realignment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140200636 A1 (see Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached M-F at 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792